Citation Nr: 0503181	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  97-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to January 
1957.  He died in February 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the claim of service 
connection for the cause of the veteran's death.  The 
appellant perfected an appeal as to that decision. 

 In January 1997, the appellant and other witnesses testified 
before a hearing officer at the RO.  In May 1999, the Board 
remanded this case in view of the appellant's request for a 
Travel Board hearing.  At a January 2000 Travel Board 
hearing, the appellant testified before the undersigned 
Veterans Law Judge.

The case was remanded in October 2000 in order for the RO to 
consider additional evidence submitted directly to the Board 
in February 2000.  See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  The veteran died in January 1996.  The cause of death was 
certified as hypertensive and arteriosclerotic cardiovascular 
disease.  An autopsy report contains an opinion that the 
cause of death was acute and chronic alcoholism, and listed 
other significant condition as hypertensive and 
arteriosclerotic cardiovascular disease.  

2.  At the time of the veteran's death, service connection 
was in effect for schistosomiasis mansoni, intestinal, which 
was evaluated as 30 percent disabling, and for colitis, which 
was evaluated as zero percent disabling.

3.  Hypertensive and arteriosclerotic cardiovascular disease 
is not of service origin or causally related to a service-
connected disorder; and service-connected colitis or 
schistosomiasis mansoni, intestinal, did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established and may not be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in April 2003, and in the 
statement of the case and supplemental statements of the 
case.  She was informed of the information and evidence 
necessary to substantiate the claim, which evidence she was 
expected to submit, and which evidence VA would attempt to 
obtain for her.  She was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of her claim.  The RO has afforded 
the appellant pertinent medical review.  The Board finds that 
VA has complied with the VCAA duties to notify and assist.

II.   Factual background

At the time of the veteran's death, service connection was in 
effect for schistosomiasis mansoni, intestinal, which was 
evaluated as 30 percent disabling, and for colitis, which was 
evaluated as zero percent disabling.

The veteran's death certificate discloses that the veteran 
died in January 1996.  The cause of death was certified as 
hypertensive and arteriosclerotic cardiovascular disease.  No 
other condition was listed as an underlying cause leading to 
or resulting in the immediate cause of death.  

Contemporaneous private treatment records in January 1996 
show that the veteran arrived at the emergency room in 
cardiac arrest on the day of his death.  The report of 
hospitalization records a past medical history of mitral 
insufficiency, diabetic, history of alcohol use, cirrhosis, 
asthma, and cerebral vascular accident in 1987.  
Cardiopulmonary resuscitation attempts were unsuccessful and 
the veteran was pronounced dead less than an hour after 
arriving at the emergency room.  The diagnosis was 
cardiopulmonary arrest; atherosclerotic heart disease; 
alcoholic intoxication; and scalp laceration (occipital).

The City Medical Examiner conducted an autopsy on the veteran 
on the day he died.  On autopsy, internal examination of the 
cardiovascular system revealed findings including that there 
was marked 100 percent calcific occlusion of the mid- to 
proximal left anterior descending artery and the mid-right 
coronary artery.  The myocardial cut surfaces showed 
demarcated 2.0 cm by 1 cm areas of fibrosis between the mid-
ventricular septum and the posterior wall of the left 
ventricle.  The aorta had moderate calcific plaque.  
Examination of the gastrointestinal tract revealed that there 
were no ulcers of the esophagus, stomach or duodenum.  
Approximately 70 ml of tan liquid was present within the 
gastric lumen.  The small and large intestines were 
unremarkable.  The autopsy report contains the following 
final diagnoses:

I.  Acute and chronic alcoholism
A.  Acute intoxication
B.  Micronodular cirrhosis

II.  Hypertensive and atherosclerotic 
cardiovascular disease 
A.  Left ventricular hypertrophy with dilatation
B.  Coronary arterial atherosclerosis, marked
C.  Atherosclerosis, aorta, moderate
D.  Arteriolosclerosis, kidneys

III.  Laceration of scalp  

The report contains an opinion that the cause of death was 
acute and chronic alcoholism, and listed other significant 
condition as hypertensive and arteriosclerotic cardiovascular 
disease.  The manner of death was recorded as natural.  

Service medical records are void of any complaints, treatment 
or diagnoses of any cardiac pathology, and contain no 
evidence of any indication referable to alcoholism.

Service personnel records show that the veteran served on 
active duty from June 1955 to January 1957, with no foreign 
service. 

The report of a VA examination in September 1957 shows no 
cardiac complaints; and shows that examination of the 
cardiovascular system was normal.  Chest X-ray examination 
was essentially negative.

During private examination in July 1958, examination of the 
heart was normal; with findings of no enlargement, A-2 equal 
to P-2, no murmurs or friction rubs, and regular sinus 
rhythm.

VA medical records include reports of VA examinations in 1963 
and 1964, which show no cardiac or alcohol use complaints, or 
referable findings.  The first clinical evidence of an 
alcohol addiction is shown in a VA hospital summary of 
treatment from March to April 1977.  At that time, the report 
noted that the veteran was admitted for the first time for an 
alcohol detox and rehabilitation program.  VA medical records 
show that the veteran was hospitalized in February 1986 to 
undergo liver biopsy and ICU monitoring.  The diagnosis at 
that time included alcohol dependence and cirrhosis.  

In an October 1987 statement, a VA physician certified that 
the veteran had been under treatment for various severe 
disabilities such as diabetes mellitus, cirrhosis of the 
liver, depression, chronic brain disorder, and asthma.

During a hearing before the RO in August 1988, the veteran 
testified regarding the symptoms of his service-connected 
disorders.

In a December 1988 statement, a VA physician noted that the 
veteran had been under his care since December 1986.  The 
physician listed the veteran's diagnoses to include diabetes 
mellitus, bronchial asthma, mild left hemiparesis (stable), 
hepatosplenomegaly (cause unknown), nervous condition with 
anxiety, and thrombosis of left leg.

In a May 1988 statement, Helen Drivas, P.N.N., stated that 
the veteran was being followed by visiting nurse service of 
New York to assess diabetic status and cardiopulmonary 
status.

In an undated letter received in September 1990 from Andre 
Celestin, M.D., he certified that the veteran was diabetic 
(IDDM), and was also diagnosed with bronchial asthma.  Dr. 
Celestin stated that there was a history of persistent 
abdominal pain, which the veteran attributed to his colitis.  

A December 1994 VA examination contains findings from recent 
past ultra sound and CT examinations of the abdomen, and UGI 
endoscopy and colonoscopy examination.  Findings included 
hepatosplenomegaly, varices; polyps (colon); and partial 
gastropathy-otherwise negative (UGI).  That report indicated 
diagnoses including (1) hepatosplenomegaly, probably 
alcoholic cirrhosis; and (2) colonic polyposis.

There are various VA and private clinical records, including 
as discussed above, reflecting treatment from the 1950s until 
the veteran's death.  These records show treatment for 
different medical conditions and disorders including physical 
and psychiatric conditions.  

In a May 1996 letter from the VA Medical Center, Bronx, New 
York, the chief of Medical Administration Service verified 
that the veteran had been receiving treatment there.  She 
noted that an esophagogastroduodenoscopy was performed in 
December 1994 with normal findings for esophagus, GEJ, 
stomach, GVI portal gastropathy, and duodenum.

In a May 1996 memorandum, a VA physician rendered an opinion 
as to whether the veteran's service-connected disability 
contributed to his death.  The physician reviewed the claims 
file and noted the veteran's service-connected disabilities 
and past medical history.  The physician noted a past medial 
history of diabetes, asthma, severe alcohol abuse, multiple 
suicide attempts, pancreatitis, upper GI bleed due to 
gastritis, liver cirrhosis with esophageal varices, and 
inferior wall cardiac infarct in 1992.  The veteran had 
several hospital admissions for detox and depression.  The 
physician noted that schistosomiasis was diagnosed in 1963 
and successfully treated.  The physician concluded with an 
opinion that the medical records did not indicate that the 
service-connected disability of schistosomiasis contributed 
to the veteran's death from hypertensive and arteriosclerotic 
cardiovascular disease.

In a letter received in November 1996, Dr. Celestin stated 
that he made a home visit to the veteran due to a number of 
cited conditions, but that the main reason for the home visit 
in July 1990 was that the veteran had frequent diarrhea two 
to three times during the day.  The veteran was so dehydrated 
that Dr. Celestin gave him intravenous (IV) therapy that day.  
The diarrhea was caused because of a chronic colitis and 
abundant polyps on the colon. 

In a January 1997 letter from Dr. Celestin, he stated that he 
had treated the veteran for a number of cited problems, 
including heart disease and intestinal polyps.  He stated 
that the main problem, and in his opinion the main culprit 
for the veteran's death, was the problem of chronic colitis.  
He noted that the veteran had had frequent episodes of 
dehydration and that Dr. Celestin had on two or three 
occasions gone to the veteran's home to administer IV 
solution.  Dr. Celestin opined that apparently, the diarrhea 
and the pain had a great responsibility in the veteran's 
death, along with all the other conditions he was treated 
for.

During a hearing before the RO in January 1997 and a Travel 
Board hearing before the undersigned in January 2000, the 
appellant testified regarding her claim.  She testified 
asserting in essence that the veteran's service-connected 
colitis contributed to the veteran's death such that service-
connection for the cause of death should be granted. 

In an October 2003 memorandum, a VA physician provided an 
opinion to address the opinion contained in Dr. Celestin's 
January 1997 statement, that the veteran's colitis 
contributed to his death.  The VA physician reviewed the 
claims file and summarized findings and diagnoses contained 
in the January 1996 autopsy.  The physician noted the finding 
in the autopsy report of "The small and large intestines are 
unremarkable."  The physician noted that Dr. Celestin's 
letter was dated more than a year after the veteran's death, 
that the letter was based on his recollection, and that there 
was no indication that Dr. Celestin reviewed any records.  

Finally, the VA physician noted that the autopsy report found 
absolute evidence for the cause of death, acute and chronic 
alcoholism, and other ailments as shown in the autopsy 
report; and that examination of the GI tract revealed no 
abnormalities of the entire intestinal tract.  The VA 
physician concluded that it was evident that the intestinal 
tract had no evidence of any colitis, and that as such, 
colitis did not contribute to the death.  The VA physician 
opined that all of the GI symptoms (including diarrhea) were 
due to the chronic alcoholism and micronodular cirrhosis.

III.  Analysis

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002).  No compensation shall be paid if the disability 
is a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004). 

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disease, cirrhosis of 
the liver, or diabetes mellitus becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).  Moreover, there are 
primary causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

Lay testimony and statements are deemed competent evidence 
with regard to the description of the veteran's symptoms.  A 
lay person is not competent, in the absence of evidence 
demonstrating that he or she has medical training or 
expertise, to render medical findings or opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The appellant essentially asserts that the veteran's service-
connected colitis contributed substantially to the cause of 
the veteran's death.  However, as there is no evidence of 
record that the appellant has specialized medical knowledge, 
the appellant is not competent to offer medical opinion as to 
cause or etiology of the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Furthermore, the preponderance of the evidence is against the 
claim.  Overall, the record is devoid of any evidence or 
opinion that the veteran manifested hypertensive 
atherosclerotic cardiovascular disease in service or within 
the first year thereafter.  Similarly, the record shows no 
evidence or opinion that the veteran manifested chronic 
alcoholism in service or cirrhosis in service or within the 
first year thereafter.  

Moreover, with respect to the chronic alcoholism and 
cirrhosis, the Board observes that, in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability (such as cirrhosis of the liver) that resulted 
from primary alcohol abuse during service. Id. at 1376.  

The medical evidence of record reveals that the first 
suggestion of any cardiac disorder was in 1988 when the 
veteran was being followed by a visiting nurse service to 
assess cardiopulmonary status.  The record shows that the 
veteran had an inferior wall cardiac infarct in 1992.  The 
diagnosis of hypertensive and arteriosclerotic cardiovascular 
disease is only shown at the time of his death, and is listed 
as the cause of death on the certificate of death.  

Further, there is no opinion, or competent evidence 
otherwise, that the veteran's service-connected 
schistosomiasis mansoni, intestinal, or colitis, caused the 
veteran's hypertensive and arteriosclerotic cardiovascular 
disease.  Further, the preponderance of the evidence is 
against the claim that the service-connected disorders 
otherwise played a role in his death.  

The Board notes that Dr. Celestin has provided statements in 
November 1996 and January 1997, in which he opined that the 
veteran's colitis contributed to his death.  However, as 
noted in the October 2003 VA physician opinion memorandum, 
Dr. Celestin made his January 1997 statement more than a year 
after the veteran's death, based on his recollection, and 
apparently not based on review of any records. 

To the extent that those statements may have been made on the 
basis of a history given by the appellant, the Board notes 
that a mere recitation of the appellant's reported lay 
history does not constitute competent medical evidence of 
diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  

Furthermore, as noted in the October 2003 VA physician 
memorandum, at the time of the January 1996 autopsy, the 
medical examiner found that the small and large intestines 
were unremarkable.  In her opinion, the cause of death was 
acute and chronic alcoholism, with hypertensive and 
arteriosclerotic cardiovascular disease listed as the other 
significant condition. 

Therefore the Board finds that Dr. Celestin's opinion linking 
colitis to the cause of death is less persuasive than the VA 
opinion, because it is inconsistent with the remainder of the 
clinical evidence which does not suggest that the veteran's 
service-connected colitis or intestinal schistosomiasis 
mansoni, either singly or with some other condition, was the 
immediate or underlying cause or was etiologically related to 
the cause of death; or that these service-connected disorders 
were a contributing cause of death by way of debilitating 
effects and general impairment of health to an extent that 
would render the veteran materially less capable of resisting 
the effects of the disease primarily causing death.

Thus, based on the foregoing, it is the judgment of the Board 
that a service-connected disability did not cause, hasten, or 
materially and substantially contribute to the veteran's 
death.  Accordingly, the preponderance of the evidence is 
against the appellant's claim and the claim must be denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


